Case 19-13488-pmm      Doc 53   Filed 12/10/20 Entered 12/10/20 16:20:28      Desc Main
                                Document Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                  :      Ch. 13
                                        :
Scott Michael Hettinger,                :
Debra Ann Hettinger,                    :
                                        :
                    Debtors.            :      No: 19-13488 - PMM


                                       ORDER

      AND NOW upon consideration of Debtors’ Motion to Modify Post Confirmation
Chapter 13 Plan, it is hereby ORDERED that the Motion is GRANTED and Debtors ' Third
Amended Post Confirmation Chapter 13 Plan is CONFIRMED.


       December 10, 2020
Dated: __________________________

                                        BY THE COURT:



                                        _________________________________________
